DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-08-21.
Claims 1, 8, 12, 13 and 16 are amended.
Claims 28, 32 and 36-40 are canceled.
Claims 1-27, 29-31, 33-35 and 41-43 are pending.
Notes: Applicant stated in the Remarks of the amendment: “By way of this Response, new independent claim 41 incorporates the subject matter of original claims 1 and 12”, but the newly added claim 41 incorporates new amended claim 12, not the objected original claim 12. Examiner believes which is just an error by the applicant when made the amendment; therefore, the examiner make an examiner’s amendment to correct the error for speeding up the patent process. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to correct the errors claim 41 (see above) for allowing the case.
For Claim 41:
Amended) A communication device comprising: a circuit printed on a portion of fabric, the circuit comprised of conductive lines and means for transmitting electrical signals to and from a user; a controller for communicating with an electronic device and electrically pairable to the circuit; and means for attaching the circuit to an item of apparel, the means selected from the group consisting of: magnets, zippers, snaps, magnetic snaps, velcros, buttons, and combinations thereof.

Allowable Subject Matter	
Claims 1-27, 29-31, 33-35 and 41-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-27, 29-31 and 33-35 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a circuit printed on a portion of fabric, the circuit comprised of conductive lines and means for transmitting electrical signals to and from a user; a controller for communicating with an electronic device and electrically pairable to the circuit; and means for attaching the circuit to an item of apparel, wherein the circuit is attached on the item of apparel interior, exterior, as a lining, as a sleeve, or combinations thereof.
Claim 41 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 41 in combination as claimed, including:
a circuit printed on a portion of fabric, the circuit comprised of conductive lines and means for transmitting electrical signals to and from a user; a controller for communicating with an electronic device and electrically pairable to the circuit; and means for attaching the circuit to an item of apparel, the means selected from the group consisting of: magnets, zippers, snaps, magnetic snaps, hook-and-loop fasteners, buttons, and combinations thereof.
Claims 42-43 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 42 in combination as claimed, including:
a circuit printed on a portion of fabric, the circuit comprised of conductive lines and means for transmitting electrical signals to and from a user; a controller for communicating with an electronic device and electrically pairable to the circuit, the controller enclosed within an inside region of a casing attached to the circuit by one or more electrically conductive connectors; and means for attaching the circuit to an item of apparel.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848